 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIXIE CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, CIO. Cases Nos. 10-CA-1385 and10-CA-1459. June 8, 1953DECISION AND ORDEROn March 24, 1953, Trial Examiner Robert L. Piper, issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the, Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, assetforth in the copy of the Intermediate Report attachedthereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, as amended, the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Murdock, and Styles].The Board has reviewed the rulings made by the Trial Ex-aminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Respondent's briefand exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner with the following addition:The Trial Examiner found, and we agree, that the Employer'slack of good faith was evidenced by, inter alia, its insistencethat any contract -which might be negotiated must terminate onNovember 7, 1952, 1 year from the date of the election whichresulted in the Union's certification, because under the Actthat was the earliest time Respondent could seek an election totest the Union's status as bargaining representative.While itis true that the term of a contract is a bargainable matter, ifit is insisted upon in bad faith or to achieve an illegal purpose,the Employer or the Union, as the case may be, plainly violatesitsbargaining obligation. In a recent case 1 a majority of theBoard held that an employer who insisted upon and obtainedthe union's agreement to a contract term expiring at the endof the certification year did not thereby violate its obligationto bargain in good faith. In that case the Employer's apparentreason for its position was to afford its employees an oppor-tunity at an appropriate time to express their desires in aBoard proceeding, as to whether the union should continue afterthe expiration of the certification year to represent them astheir bargaining representative. The Board'found that the em-ployer had grounds for believing that a majority of its em-ployees had repudiated the union as their bargaining agent atthe time it insisted upon a contract terminating at the end of1Hinde&Dauch PaperCo., 104 NLRB 847.105 NLRB No. 49 DIXIE CORPORATION391the certification year; and it concluded therefore that the em-ployer was in good faithinsistingupon itsposition.:In the instant case the Respondent's insistenceupon a con-tract term ending 1 year from the date of the election wasgrounded not ona good-faith doubt as to the Union's actualmajority status but upon the Respondent's apparent desire tocease recognizing and bargainingwith the Union at the earliestpossible moment. Indeed the Respondent was proceeding undera mistakenconclusion of law. Even in the absence of a contract,the Boardwould not have entertained any petitions filed priorto the expiration of the certification year (inthis case,Novem-ber 19, 1952).3 But even assuming that the Respondent intendedthe termination date to be coincidental with the end of thecertification year, its insistence on such a terminal date forthe reason that it intended to test the Union's majority statusat the earliest possible moment would, in our opinion, constitutebad-faith bargaining.As the Board said in the Everistcase, 4 "To permit the Respondent to prevail in its contention,would defeat the basic policy of certification of unions asbargainingagents, apolicy designed to promote stability inindustrial relations. It would encourage recalcitrant employersto engagein dilatory tactics in reaching finalagreement inorder to reduce the term of the contract to a fraction of thecertification year." In the circumstances of this case, we find,as did the Trial Examiner that the Respondent's insistenceupon a limited contract term merely because it wished to testthe Union's majority at the earliest possible moment shows itslack of good faith in dealing with the Union.ORDERUpon the entire record in thecase,and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, DixieCorporation, Rome, Georgia, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning rates of pay,wages,hours of employment, and other conditions of employ-ment with International Union, United Automobile, Aircraft &Agricultural Implement Workers of America, CIO, as the certi-fied exclusive representative of all production and maintenanceemployees, shipping employees, sweepers, and janitors em-ployed by Respondent at its Rome, Georgia, plant, excludingall engineering employees, draftsmen, office clerical employ-ees, guards, professional employees, over-the-road truck-drivers, and supervisors as defined in the Act.2Member Houston who joined the majority in finding no 8 (a) (5) in this aspect of the casedid so on the ground that duration of a contractwas bargainableand that theparties hadagreed to a termination as of the end of the certification year. He did not adopt this additionalrationale but deems himself bound by it.3Centr-O-CastEngineeringCo., 100 NLRB 1507.4L. G. Everist, Inc., 103 NLRB 308.291555 0 - 54 - 26 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interrogating its employees concerning their union mem-bership, desires, and activities.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named organization or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining and other mutual aid or pro-tection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action:(a)Upon request, bargain collectively with InternationalUnion, United Automobile, Aircraft & Agricultural ImplementWorkers of America, CIO, as the exclusive representative of itsemployees in the appropriate unit described above.(b)Upon request, furnish the above-named organization withthe job classifications and descriptions, wage rates and raterange by classification, and the number of employees in eachclassification and at each rate in the raterangein the appro-priate unit in order to enable it to discharge its functions asthe statutory representative of the employees in the appropriateunit.(c)Post at its plant at Rome, Georgia, copies of the noticeattached to the Intermediate Report herein and marked "Ap-pendix A." I Copies of said notice, to be furnished by the Re-gional Director for the Tenth Region, shall, after being signedbyRespondent's representative, be posted by Respondentimmediately upon receipt thereof and maintained by it for sixty(60)consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent to insurethat saidnotices arenot altered, defaced, or covered by anyother material.(d) Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order whatsteps Respondenthas taken to comply herewith.6 This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner" in the caption thereof the words "A Decision and Order." In the event thatthis Order is enforced by a decree of a United States Court of Appeals, there shall be sub-stituted for said words "Pursuant to a Decision and Order" the words "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order."Intermediate Report and Recommended OrderSTATEMENT OF THE CASECharges havingbeen dulyfiled and served.a complaint and noticeof hearing thereon havingbeen issued and served by the General Counsel of the National Labor RelationsBoard, and ananswer and amended answer having been filedby Dixie Corporation (hereinafter called Re-spondent),a hearinginvolving allegations of unfair labor practices in violation of Section 8 DIXIE CORPORATION393(a) (1) and (5) of the National Labor Relations Act, as amended 61 Stat. 136, hereinafter calledthe Act, was held in Rome, Georgia, on January 19, 1953, before the Trial Examiner.In substance the complaint alleges and the answer denies that: (1) At various times betweenMay and November 1951, Respondent interrogated its employees concerning their unionmembership, activities, and desires, and threatened to close its plant because of such mem-bership, activities, and desires; and (2) since November 28, 1951, Respondent has refused tobargain collectively with the Union as the exclusive bargaining agent of all employees in anappropriate unit.At the hearing all parties were represented by counsel, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent to the issues,to argue orally upon the record, and to file briefs, proposed findings of fact, and conclusions.Briefs from Respondent and the General Counsel have been received and considered.At the opening of the hearing, Respondent's motion to strike paragraphs 4 and 5 of the com-plaint,which alleged the acts of interrogation and threats, upon the grounds (1) that the con-duct alleged had occurred more than 6 months prior to the filing of the charges, and (2) thatthe Union had waived such conduct by participating in an election to determine a bargainingrepresentative after the occurrence of such conduct, was denied. It is now well settled thatall conduct occurring within 6 months prior to the filing of the first charge may properly bealleged and found to be violative of the Act. The charge does not serve the function of a plead-ing and need not specify the particular conduct subsequently alleged in a complaint. Withrespect to the claimed waiver, Respondent offers no precedent for its position and I believethere is none. Respondent. I believe, is misinterpreting the Board's well-established pro-cedure requiring unions to waive prior alleged unfair labor practices as grounds for objectionto any possible outcome of an election, before conducting such an election to determine acollective-bargaining representative, for the sound and well-founded reason that it wouldunnecessarily waste the Board's funds,time, and manpower to conduct elections when a losercould challenge the outcome because of acts occurring prior to the election. To prevent this,theBoard requires a waiver of such alleged prior conduct as grounds for challenging theresult of the election. For sound and basic reasons, it has never been the Board's policy torequire employees to waive unfair labor practice charges in perpetuo as a condition precedentto participating in an election. At the conclusion of the General Counsel's case-in-chief, Re-spondent's unopposed motion to dismiss paragraph 5 of the complaint for failure of proof wasgranted. At the close of the hearing, Respondent's motion to dismiss the complaint and itsrenewed motion to dismiss paragraph 4 thereof were denied.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTL THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation, having its principal plans, office, and place of businessin Rome, Georgia, where it is engaged in the manufacture and sale of aluminum extrusions.During the year ending June 1, 1952, it purchased raw materials, equipment, and suppliesvalued at more than $400,000, of which more than 70 percent was shipped in interstate com-merce to its plant from points outside of the State of Georgia. In -the same period, it soldfinished products valued at more than $600,000, of which more than 50 percent was sold andshipped to points outside the State of Georgia. Respondent admitted, and I find, that it is en-gaged in commerce within the meaning of the Act.ILTHE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA.Chronology of events and undisputed factsDuring the spring of 1951 the Union began itscampaign to organizeRespondent's employees.From about May to November certain acts of interrogationare allegedto have occurred, whichwill be considered hereinafter. On November 8 a majority of Respondent's employees in anappropriate unit selected the Union as their bargaining representativein a Board-conductedelection. On November 19 the Board certified the Union as the exclusivebargainingagent of 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees in the uncontestedappropriateunit. The same day the Union in writing re-quested Respondent to meet and bargain. On November 28 the first meeting took place, whichwas exploratory in character, and the Union agreed to submit a proposed contract to Re-spondent. On January 2, 1952, the Union submitted a proposed contract and by accompanyingletter requested Respondent to furnish the following data: All job classifications, job de-scriptions,wage rates and rate range by classification, the number of employees in eachclassification, and the number of employees at each rate in the rate range. At that time thenumber of employees in the appropriate unit was approximately 32. On January 4 Respondentacknowledged receipt of the contract and letter and refused to furnish the data, for the statedreasons that the first 3 items had theretofore been furnished to all employees and hence wereavailable and the other 2 items were irrelevant and unnecessary. By agreement, the partiesnext met on January 22. At this time the parties briefly considered each clause of the pro-posed contract. The contract proposed, in general, union recognition, dues checkoff uponindividual authorization,certain management prerogatives,union representation in the plant,grievance procedure, arbitration, seniority and layoffs, hours, wages, vacations, leaves ofabsence,no strikes or lockouts,general provisions on procedural matters,an insurance pro-gram,and duration,termination,and modification provisions.Respondent discussed with theUnion its position with respect to each clause of the contract. Respondent specifically pro-posed a management prerogative clause which it had in writing and under which it retainedunilateral control over wages, hours, and other terms and conditions of employment, includingthe final settlement of all grievances. i Respondent refused the Union's request for a copy ofthis clause, stating that it had no extra copy available. While there is a dispute in the recordas to whether Respondent agreed to submit in writing this proposal and other counterproposals,or only its written "position" with respect to the proposed contract, which dispute will beconsidered hereinafter, it is undisputed that Respondent made the above specific proposal butdid not include it in its subsequent written position,although it insisted upon this clausethroughout the entire negotiations. On January 28 Respondent submitted to the Union by letteritsposition with regard to the contract. Substantially, it accepted none of the provisions ofthe contract except the article covering leaves of absence, with modifications, and a few ofthe general provisions dealing with matters of procedure rather than substance.It also pro-posed a grievance procedure"as outlined on January 22" and, as previously noted,made nomention of its management prerogative clause.On January 29 Respondent advised the Union that February 6, 7, or 8 would be acceptablefor the next bargaining conference. On January 31 the Union accepted the date of February 6and advised Respondent the Union had "not received the Company's counterproposals thatyou were to mail to me." The Union had received Respondent's position as outlined in itsletter of January 28. On February 6 the parties again met and the meeting lasted for 3 days,ending February 8, with no agreement having been reached. The parties did not meet again,nor were there any further requests for meetings.B. Interference,restraint,and coercionAs previously noted, no proof of the alleged threats to close the plant was offered. Thereremains for consideration the alleged interrogation of employees by various supervisors ofRespondent, including Brett D. Holmes, its president. Three employees, Helms, Johnston,and Pace,testified concerning such interrogation.It is abundantly clear from the record thatRespondent,through various officials,did interrogate its employees concerning their unionactivities,membership,and sympathies during the period from the beginning of the organiza-tional campaign to the election.Helms,Johnston,and Pace all impressed me as crediblewitnesses. Even more significantly, substantial portions of their testimony concerning in-terrogation are undisputed in the record, having been either specifically admitted,undenied,or inadequately explained.In addition,certain inconsistencies in the testimony of Respondent'switnesses concerning the interrogation lend support to the foregoing conclusion. Helmstestified that duringJuly 1951,1 or 2 days after a union meeting,Ben Smith,one of Respond-ent's supervisors, asked him if the Union had had a meeting and who was there. Helms ad-mitted the meeting but did not tell who attended. Smith then said that he knew anyway, and thatIThe exact language of this provision,as agreed to by the parties and read into the record,which provision was to be added to section 3 of article 1 of the proposed contract, is as fol-lows: "A. The establishment of production schedules, hours of work and rates of pay, B. Thesetting up of shop rules.C Thedeterminationof jobtransfers,additions,or eliminations ofdepartment.D. In general, all of the commonly accepted functions of management,includingfinal settlement of grievances " DIXIE CORPORATION395he knew that Tinsley, another employee, had started the organizational campaign in the plant.Smith substantially admitted the above. Smith admitted he "might" have asked a group howthe Union was coming along, might have said something about Tinsley being a member, andfrequently had conversations with the employees about the Union. About the only thing Smithdenied was that he had ever asked any employee individually if he was a member of the Union.Helms further said that about a week later, Smith again discussed the Union with him andasked him if he belonged to it or was for it. After Helms said yes, Smith said he couldn'tunderstand why the men wanted to bite the hand that fed them. Smith denied asking Helms ifhe belonged to the Union but admitted the portion about "biting the hand," and claimed that hesaid it after Helms came to him for advice and expressed concern over the union activity andfear of losing his job, because he had a wife and child to support. Smith's version of thisincident does not appear too credible, because Helms was at that time an admitted member ofthe Union. I conclude and find that the conversations took place substantially as Helms testi-fied.Johnston testified that in June at a meeting of the employees' fund committee (unrelated tothe Union), Holmes asked the group collectively and individually how they felt about the Union,and that Johnston and Tarvin, another employee, admitted they had joined the Union. This wasnot denied by Holmes and in effect admitted. Holmes denied that he had asked anyone at thatmeeting if they had joined the Union, but at that point no one had so testified. Johnston, oncross-examination, before Holmes testified, had said that his direct testimony about Holmesasking specifically if they had joined the Union might be wrong, but that Holmes had definitelyasked each employee present at the meeting how they felt about the Union. In addition, counselforRespondent on cross-examination asked Johnston: "Did he [Holmes] also start out[by] saying he would appreciate it if you would tell him how you felt about the Union and howthe employees felt about the Union?"Johnston also said that Smith talked about the Union to Canada and Johnston 2 or 3 times aweek from the start of the campaign to the election. Smith asked them how theorganizing wasprogressing and who attended the meetings. Smith denied he had asked Johnston if he hadjoined the Union, but nobody claimed that Smith had asked that. Smith admitted asking em-ployees "in a group" how they were coming along with the Union, and asking Johnston if theunionmeeting had a good turnout. Canada, called by Respondent, testified Smith had neverasked him, or Johnston in Canada's presence, if either had joined the Union. As previouslynoted, nobody had so testified. Considerable evidence, pro and con, appears in the recordconcerning conversations Smith and Johnston had about a union song, which I find completelyimmaterial and irrelevant because if contains no evidence of interrogation or any other formof interference, restraint, or coercion.Pace testified that shortly before the election, Holmes asked him if he was for or againstthe Union in the presence of Peugh, a supervisor, and Davis, an officer of a subsidiary corpo-ration. Holmes denied this and Peugh said that it had not occurred in his presence. Pace alsosaid that shortly thereafter, Peugh said to Pace that Holmes was "on his neck" and wanted toknow if Pace was going to vote for or against the Union. Peugh denied this Pace said that onanother occasion Peugh told him that Marvin Smith, the plant manager, had complained toPeugh that Pace was a union agitator, and that Peugh didn't know where Smith got his informa-tion,but that Peugh wished Pace would stop agitating. In substance, this was admitted byPeugh. Peugh said that the complainant was the extrusion department supervisor rather thanthe plant manager, but admitted receiving the complaint and conveying it to Pace. Peugh statedthat he knew Pace had not been talking at all, and that he asked Pace how he got the reputationof being an agitator. Peugh said that the agitation was not Pace's doing, and that the otheremployees congregated about him while he was performing his maintenance duties. On cross-examination Peugh admitted that he had asked Pace how the Union was going, that there wasno agitation in the plant other than for the Union, and that Pace's "agitation" was called tohis attention and he "did something about it." The inconsistencies in Peugh's testimony areself-evident.A preponderance of the credible evidence in the entire record convinces me, and I find, thatRespondent interrogated its employees concerning their union activities, membership, anddesires as testified by Helms, Johnston, and Pace. Numerous authorities have held that suchinterrogation interfereswith, restrains, and coerces employees within the meaning of theAct.2 For an excellent discussion of the reasons underlying this conclusion, see the recently211.J.Heinz Co. v. N. L. R. B., 311 U. S. 514(1941); Joy Silk Mills v. N. L. R. B., 185 F.2d 732, 743 (C. A. D. C.), cert. denied 341 U. S. 914; N. L. R. B. v Jackson Press, Inc., 201F. 2d 541 (C. A 7); Standard-Coosa-Thatcher Co , 85 NLRB 1358; The De Vilbiss Company,102 NLRB 1317. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecided Syracuse Press case, P and authorities cited therein. Accordingly, I conclude and findthat by such interrogation Respondent interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.C. Therefusal to bargain1.Theappropriate unitThe complaint alleged, the Board certified in the representation case (10-RC-1517), and Ifindthat all production and maintenance employees, shipping employees, sweepers, andjanitors of Respondent'sRome,Georgia plant,but excluding engineering employees, drafts-men, office clerical employees, professional employees, guards, over-the-road truckdrivers,and supervisors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of the Act.2.The Union's majorityrepresentationOn November 8, 1951, in an election held under the supervision of the Board's RegionalDirector, a majority of Respondent's employees in the aforesaid unit designated the Union astheir representative for the purposes of collective bargaining. On November 19, 1951, theRegional Director certified the Union as the exclusive bargaining representative of the em-ployees. I find that at all times materialherein the Union was, and now is, the duly designatedexclusive representative of the employees in the appropriate unit for the purposes of collec-tive bargaining within the meaning of the Act.3.The refusalto bargainAs previously found, the bargaining negotiations extended from the first meeting of theparties on November 28, 1951, to their final meeting, February 8, 1952. On January 2 whenthe Union submitted the proposed contract, it requested certain wage and job data from Re-spondent. On January 4 Respondent in its letter refused to furnish such data for the statedreasons that the first 3 items had been furnished to its employees several months before, andthat Respondent did not consider the other 2 items relevant or necessary. It is undisputed inthe record that the first 3 items of information were not furnished to the Union until either thelast or second last day of the final bargaining session, and that the other 2 items were neverfurnished. It is also undiputed that the Union did not renew its formal request for the other 2items. It is well settled that such a refusal to supply relevant wage and job data is in itself arefusal to bargain in good faith, even when some or all of the data might be securable fromthe employees.4As many of the cases have held, to compel the Union to attempt to compile the informationfrom among its members, when the employer has it readily available (as was the case here),is a failure to bargain in good faith. The latter two items requested, which were never fur-nished and were not available in any form to the employees, were refused on the grounds ofrelevancy and necessity. The Court of Appeals for the Second Circuit in the Yawman & Erbecase, supra explained clearly and succintly why such a refusal lacks merit. The court said:Since the employer has an affirmative statutory duty to supplyrelevant wagedata, hisrefusal to do so is not justified by the Union's failure initially to show the relevance ofthe requested information. The rule governing disclosure of data of this kind is not un-like that prevailingin discovery procedures under modern codes. There the informationmust be disclosedunlessit plainly appears irrelevant. Any lesslenient rulein labor dis-putes would greatlyhamper thebargaining process,for it is virtuallyimpossible to tellin advance whether the requesteddata will berelevant except in those infrequent instancesin which the inquiryis patentlyoutside thebargaining issue.2SyracuseColor Press,Inc., 103 NLRB 252.4AluminumOre Co. v. N. L. R. B., 131 F. 2d 485 (C. A. 7); N, L. R. B. v. J. H. Allison Co.,165 F. 2d 766 (C. A. 6); N. L. R. B. v.Yawman& Erbe Mfg. Co., 187 F. 2d 947 (C. A. 2);N L. R. B. v. Berkely Machine Co., 189 F. 2d 904 (C. A. 4); N. L. R B. v. Jacobs Mfg. -Co.,196 F.2d 680(CA. 2); N. L. R. B. v. Leland-Gifford Co., 200 F 2d 620 (C. A. 1); HekmanFurnitureCo., 101 NLRB631; and Boston Herald TrawlerCorp., 102 NLRB 627. DIXIE CORPORATION397It is interesting to note that the data there requested included a list of all employees,togetherwith their current and previous year's salaries,which was certainly broader and more de-tailed than the instant request. For the reasons stated, I find Respondent's refusal to furnishthe requested data a refusal to bargain in good faith.The primary and most litigated issue in the case was whether Respondent's course of con-duct and position during the negotiations,aside from its refusal to furnish the requested in-formation,amounted to a refusal to bargain within the meaning of the Act. On January 22,1952,at the first meeting of the parties after the Union submitted its proposed contract, it isundisputed the parties reviewed briefly the various contract clauses.When section 3 of article1 was reached,Respondent read to the group at the meeting its proposed management preroga-tive clause,previously set forth herein,which reserved to Respondent unilateral control overwages,hours,and other terms and conditions of employment.It is undisputed Respondent didnot then or ever furnish the Union with a copy of this.Garrett,the Union's representative atthismeeting,testified that he asked Respondent to furnish him a copy,that as various othersuggestions by Respondent were made concerning other provisions,he repeated his requestfor such in writing, and that Respondent agreed to do so.Sullivan, Respondent's representa-tive,denied that he ever promised to furnish a copy of Respondent's proposals and said thathe only promised to furnish in writing Respondent's "position"with respect to the proposedcontract.On January 29 Respondent furnished its position in writing,which in general listedmost of the sections of the contract by number and characterized them as acceptable or un-acceptable,with a few brief proposed modifications of a few sections.Nothing at all was saidin this about section 3 of article 1, the management prerogative clause, or Respondent'sproposed clause, although all other parts of the contract were covered. In essence,none ofthe substantial provisions of the contract were acceptable to Respondent.The only sectionsmarked acceptable dealt generally with procedural matters of little moment which would bemeaningless alone.The provisions on wages,hours,seniority,grievances,arbitration, vaca-tions,strikes and lockouts,union representation in the plant, checkoff, insurance,and evenrecognition were not acceptable to Respondent.On January 31 Garrett advised Sullivan byletter that he had not furnished Respondent's counterproposals which he had promised. BothSullivan and Holmes insisted throughoutthehearingthatthey had had no intention of submittingany proposals to the Union, but would only let the Union know if its proposals were acceptable.If is,however, undisputed in the record that Respondent did at all times specifically proposeand insist upon its management prerogative clause,and also proposed and insisted upon agrievance procedure which would exclude arbitration and leaveall final decisions to Respond-ent. Probably,as one of the union witnesses suggested,the distinction between Respondent's"position"on the contract and a submission of its proposals was a play on words.CertainlyRespondent's position throughout was that its management prerogative clause was essentialto any contract,and it is difficult to understand why its submitted position should not includeits specific demands.Itwas never explained why its written position failed to cover section 3of article 1, but there is no dispute in the record as to its position with respect thereto.The parties again met on February 6, and this bargaining session lasted for 3 days. At theoutset the Union renewed its request for Respondent's counterproposals,but Sullivan andHolmes both insisted they intended to make none and would only accept or reject proposalsmade by the Union. The inconsistency here is apparent,because Respondent'smanagementprerogative clause was again insisted upon as a condition precedent to any contract,and whileitwas not furnished in writing to the Union, it was read aloud slowly in order to permit theUnion to write it down.The record is replete with evidence concerning the discussion ofvarious other clauses of the contract,but it would serve no useful purpose to review themhere in detail. Briefly,Respondent refused to consider any form of arbitration or checkoff,and no agreement was reached on wages,hours,seniority,layoffs,vacations,or any of thesubstantial provisions of the proposed contract.It is undisputed that from the beginning to theend Respondent's position never varied from that outlined in its letter of January 28, with theaddition,of course,of its insistence upon its management prerogative clause and manage-ment decision of all grievances,which was not set forth in the letter but remained a mustfrom beginning to end.Actually, because of Respondent's insistence upon unilateral control ofwages,hours,and other terms and conditions of employment,including the final decision onall grievances,there was very little of substance for the parties to discuss.As is undisputedin the record, the Union pointed out to Respondent that with its insistence upon such a clause.there was nothing left to bargain about because Respondent would determine all mattersunilaterally, and Holmes replied that that was exactly what he had always done and intended tokeep on doing.The parties'finalmeeting was held on February 8.Respondent throughout the negotiationssought to justify its position and demands because of the undisputed aluminum shortage and its 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDeconomic and practical difficulties caused by the ever changing state of supply of aluminum.At the final meeting the parties reviewed their positions,and it is undisputed that Respond-ent's remained identical.Respondent suggested a 30-day adjournment in view of the changingcondition of aluminum supply, and in fact had been advised the day before of another aluminumcut, necessitating a reduction in production.However, when asked by the Union, Respondentstated that its position with respect to the proposed contract,and its insistence upon unilateralcontrol of wages,hours,terms and conditions of employment,and final determination ofgrievances,would be unchanged in 30,60, or 90 days or for that matter at any time. TheUnion, realizing the futility of further discussion,terminated the meeting and made no furtherrequests for meetings.It is,of course,well settled that business conditions do not justify arefusal to bargain. 6The nub of the case is Respondent's insistence upon a clause giving it control unilaterallyat any and all times over wages,hours,and other terms and conditions of employment, andthe final determination of all grievances.I am unable to perceive that there was anything ofsubstance left to bargain about. Section 8 (a) (5) of the Act makes it an unfair labor practiceto refuse to bargain collectively,and Section 8(d) defines such bargaining as "the perform-ance of the mutual obligation...tomeet at reasonable times and confer in good faith withrespect to wages, hours,and other terms and conditions of employment,but such obli-gation does not compel either party to agree to a proposal or require the making of a conces-sion"Respondent,apparently in reliance upon the proviso that it need not agree to any pro-posal or make any concession,contends it has a right to refuse all proposals made and to insistupon unilateral control of all of the subjects of collective bargaining.Unquestionably, as thestatute provides and the Board and the courts have long held,the duty to bargain does not re-quire agreeing to any proposal of the other side or making any concession.To hold otherwisewould be to substitute the judgment of the Board or some other outsider for the free will andjudgment of the parties But to construe this to mean that either party as a condition precedentto any agreement can insist upon unilateral control over all of the subjects it is required tobargain about is to render the statute meaningless In essence and stripped of verbiage, whatRespondent's proposal amounts to is that the Union,as a condition precedent to any agreement,must waive its right to bargain about wages,hours,and other terms and conditions of employ-ment. If this is not a refusal to bargain,or conversely,is bargaining in good faith,then theEnglish language has lost its integrity,the duty to bargain set forth in the Act is meaning-less,and the avowed purpose of Congress to prevent industrial strife affecting commerce byprotecting the right to bargain collectively has been completely frustrated.As the Unionpointed out to Respondent during the negotiations,Respondent was demanding that it waiverightswhich it had even in the absence of a contract as the exclusive representative of theemployees.Without a contract,Respondent could not unilaterally change wages,hours, andother conditions of employment, as is too well settled to warrant discussion.As a conditionto any agreement,Respondent was insisting that the Union waive its right to bargain not onlythen but for the duration of the contract.I can perceive no distinction whatsoever betweenthis and an employer saying:"We refuse to bargain with you about wages,hours or any othercondition of employment.We have always run our business as we see fit, and we will con-tinue to do so."This is exactly the situation which prevailed before the Act and led to indus-trial strife and which Congress avowedly sought to correct by making a refusal to bargainabout such matters contrary to law. Admittedly Respondent was willing at all reasonabletimes to meet and discuss the matter with the Union.To contend that this is bargaining is tobeg the question.Discussion,no matter how frequent or extended,accompanied by a conditionthat there will be no bargaining about wages,hours, or conditions of employment,can be onlyfutile.Icannot believe that the right to refuse to make any concessions or agree to any pro-posals can be equated with a right to reserve unilateral control over all bargaining mattersand refuse to bargain about them.Respondent apparently places some reliance upon the decision of the Supreme Court in theAmerican Insurance case. 6Ido not construe the Court's holding there as applicable to thissituation,and in fact believe it clearly distinguishable based upon the Court's own state-ments. There the Court held that bargaining for unilateral control of certain conditions ofemployment(work scheduling)in good faith,in view of the traditions of the industry, is not arefusal to bargain. The Court said:Any fearsthe Board may entertain that use of managementfunctionsclauses will lead toevasion of an employer'sdutyto bargaincollectivelyas to "rates of pay, wages, hoursSN. L. R B. v. Putnam Mills, 197 F 2d 116 (C A. 2)6N. L R.B. v. American NationalInsCo., 343 U S. 395 DIXIE CORPORATION399and conditions of employment" do not justify condemningall bargaining for managementfunction clauses covering"condition of employment" as per se violations of the Act.The duty to bargain collectively is to be enforced by application of the good faith bar-gainingstandards of Section 8 (d) to the facts of each caseratherthan FYprohibiting aemployeesin every industry fromrgafor management function clauses altogether.(Emphasis supplied.)The facts of this case are clearly distinguishable. Here, contrary to the traditions of theindustry and indeed to all collective-bargainingprinciples, the employer insisted upon uni-lateral control of all, or practically all, the subjects of collectivebargaining.The fears whichtheCourt said the Board might entertain appear, if they exist, to be well founded, becausehere the employer seeks unilateral control over "rates of pay,wages,hours and conditionsof employment." For the reasons previously expressedRespondent's insistenceupon uni-lateral control over all substantial conditions of employmentamountedto a refusal to bargainand is readily distinguishable from the American Insurance case,In any event, more learned authorities than I have since construed the American Insuranceholding as inapplicable to facts far more analagous to the instant case. In fact, the Court ofAppeals for the Fifth Circuit, which court originally decided the American Insurance caseand was upheld by the Supreme Court, has in a recent decision found a refusal to bargainupon very similar facts, and cited the American Insurance decision by the Supreme Court asauthority for its conclusion. t In that case, as here, the employer throughout the negotiationsinsisted upon "unilateral determination of all significant features of the employment rela-tionship." Faced with this demand, the union there, as here, terminated further negotiationsas futile and left, with an invitation from the employer to return at any time they desired to doso. There, also, the union said it preferred no contract at all to acceptance of the employer'sproposal.There, as here, the employer never altered his demands while the union madeclear it would modify and bargain its demands. The court said:It is true, of course,that the employer was not required to accept the Union's proposal,nor to make any concession,or counterproposal. However, the employer was required tobargain in good faith.And subsequently:This rule (the American Insurance case) requires fair appraisal of the circumstancesand the particular factsofthe particular case. Applying the rule here, we think the cir-cumstances of this case support the Board's finding that the employer, while freely con-ferring,did not approach the bargaining table with an open mind and purpose to reach anagreement consistent with the respective rights of the parties.Another recent case decided since American insurance upon similar facts is found in theFourth Circuit.8 There the employer met with the union and discussed its proposals but in-sisted that,because the employer was of the opinion for economic and policy reasons thatcertain employees should not be the subject of collective bargaining,it reserve the right tounilateral action with respect to their wages and working conditions.The court said:We have recently held that the duty to bargain collectively is not satisfied by bargainingwhichexcludes a portion of the subject Matter as to which bargaining is required.N. L. R. B. v.Berkely Machine Co., 189 F. 2d 904. It is equally clear that the duty isnot satisfied when a large group of employees embraced within a bargaining unit is ex-cluded from the benefit of the bargaining process....There is manifestly no collectivebargaining with respect to a group of employees,however, when all the proper subjectsof collective bargaining affecting them are reserved to unilateral action on the part ofthe employer.Turning now to the question of good faith,the record is replete with evidence that Re-spondent was not bargaining in good faith as required by the Act. To begin with, its adamantinsistence upon unilateral control of all subjects of collective bargaining is evidence of thisAs the Union pointed out to Respondent,the Union would be in a worse position than it wouldwith no contract.Obviously no representative worthy of the name could agree to a proposalunder which it not only received nothing but waived rights which it had in the absence of anyI Majure TransportCo. v N. L R.B., 198 F. 2d 735(C. A. 5)$ Railway Clerks v. AtlanticCoast Line R, R., 201 F 2d 36 (C. A. 4). 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract.Respondent knew this,and if it didn't was so informed by the Union.To adamantlyinsist upon such a position,whichwould eliminate all bargaining,evidences bad faith when itismanifest that the other side will not and cannot agree to it.Such a position displays a fixedand adamant purpose not to approach bargainingwithan open mind,instead of a good-faithattempt to bargain and agree.Other factsdemonstrate Respondent's bad faith.Throughout thenegotiations Respondent,as it frankly advised the Union,insisted that any contract negotiatedmust terminate on November7, 1952, 1 yearfrom the date of the election,because under theAct that was the earliest time Respondent could seek an election decertifying the Union asbargaining representative.November 7 was only 9 months from the last bargaining session,and if Respondent's suggested postponement had been adopted,would have been substantiallyless. Such a demand hardly comports with a good-faith desire to recognize the Union as therepresentative of the employees and to make a sincere effort to bargain with it and reachagreement.ThatRespondent'sposition in this respect is untenable is too plain to warrantdiscussion.Withregard to arbitration,Respondent adamantly refused any proposal,even though theUnionmodified its original proposal to make clear that any arbitration would be limitedstrictlyto interpretation of the terms of the contract.In this respect, Respondent reiterated,as ithad said withregard to unilateral control of wages,hours,and terms and conditions ofemployment,that it ran its plant, intended to continue to do so, and wanted no interferencefrom outsiders.Conceding that Respondent need make no concessions whatsoever,its state-ments corroborate other evidence of a fixed purpose to agree to nothing concerning any sub-stantial term or condition of employment,and evidence a lack of a good-faith desire or effortto arrive at any agreement.Respondent's position throughout was crystal clear. It would notagree to contract about any condition of employment which it had previously controlled. This,in essence,left nothing for bargaining.Another instance evidencing lack of good faith is Respondent's refusal to accept even therecognition clause contained in the proposed contract,and proposing instead that the unit bechanged to include employees not found by the Board to be part of the appropriate unit. Evenon this point, which did not affectany substantialterm of employment, Respondent refused toaccept the unit already found appropriate by the Board in the representation case and whichwas uncontested at that time.The preponderance of credible evidence in the entire record convinces me, and I so find,that Respondent,by the above course of conduct, including its refusal to furnish the requestedwage and job data,refused to bargain with the Union in violation of Section 8 (a) (5) and 8 (a)(1) of the Act.Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Theactivities of Respondent set forth in section III, above, occurring In connection withthe operations of Respondent described in section I,above, have a close, Intimate,and sub-stantial relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow thereof.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All productionand maintenance employees,shipping employees,sweepers,and janitorsemployed by Respondent at its Rome, Georgia,plant, exclusive of all engineering employees,draftsmen,office clerical employees,guards,professional employees,over-the-road truck-drivers,and supervisors as defined in the Act,constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.4.At all times since November 8, 1951, theUnion has been and now is the exclusive repre-sentative of all employees in the aforesaid unit for the purpose of collective bargaining withinthe meaning of Section 9 (a) of the Act.5.By failing and refusing at all times on and after January 4. 1952, to bargain collectivelywith the Union as the exclusive representative of the employees in the aforesaid unit, Re-spondent has engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (5) and (1) of the Act.6.By interfering with,restraining,and coercing its employees in the exercise of the rightsgularanteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.] AKIN PRODUCTS COMPANYAPPENDIX ANOTICE TO ALL EMPLOYEES401Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILL NOT interrogate our employees concerningtheir union membership, desires,and activities.WE WILL NOT in any other manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, to join orassist International Union, United Automobile, Aircraft& Agricultural Implement Workersof America, CIO, or any other labor organization, to bargain collectively through repre-sentatives of their owp choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrain from any or allsuch activities except to the extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL bargain collectively, upon request, with the above-named union as the ex-clusive representative of all our employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other conditions of employ-ment, and if an agreement is reached, embody such understanding in a signed contract.The bargaining unit is:All production and maintenance employees, shipping employees, sweepers, and janitorsemployed at our Rome. Georgia, plant, exclusive of all engineering employees, drafts-men, office clerical employees, guards, professional employees, over-the-road truck-drivers, and supervisors, as defined in the Act.DIXIE CORPORATION,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.AKIN PRODUCTS COMPANY and CITRUS, CANNERY WORK-ERS AND FOOD PROCESSORS UNION NO. 24473, AFL. CaseNo. 39-CA-250. June 8, 1953DECISION AND ORDEROn April 13, 1953, Trial Examiner Arthur E.Reyman issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had engaged in and was engaging incertain unfair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmative action, assetforth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondent filed exceptions to theIntermediateReport.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorIPursuant to the provisionsof Section 3 (b) of the Act,the Board has delegatedits powersin connectionwith this case to a three-member panel [Members Murdock, Styles, and Peter-son].105 NLRB No. 58.